Citation Nr: 0515621	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a claimed foot 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from June 10, 1964 to 
November 24, 1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision.  

During the course of his appeal, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge in November 
2003.  

In March 2004, the Board determined that new and material 
evidence had been submitted to reopen his claim of service 
connection.  

The reopened claim was then remanded for additional 
development of the record to include obtaining a VA 
examination.  



FINDING OF FACT

The veteran did not initially report for a requested VA 
examination after the Board determined that new and material 
evidence had been submitted to reopen his claim of service 
connection for a foot disorder; he has failed to respond to 
efforts by VA to reschedule or otherwise to request such 
examination.  



CONCLUSION OF LAW

The reopened claim of service connection for a foot disorder 
must be denied by operation of law.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.655 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of a February 
2003 Statement of the Case, a November 2003 hearing, a 
February 2005 Supplemental Statement of the case, and 
correspondence from VA, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes October 2001 and March 2004 
letters, in which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him and explained what the evidence must show in 
order to substantiate a claim of service connection.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  


The reopened claim of service connection for a foot disorder

The veteran is seeking service connection for a foot 
disorder.  He asserts that he injured his foot after falling 
while in basic training.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. Verdon v. Brown, 8 
Vet. App. 529 (1996); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (2004).  Signed statements of veterans 
relating to the origin, or incurrence of any disease or 
injury made in service if against his or her own interest is 
of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record.  38 C.F.R. § 3.304(b)(3) 
(2004).  


Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b).  

The Board notes that the veteran was released from the 
military in November 1964 for bilateral severe talipes cavus 
with plantar fascia, dorsiflexed toes, tenderness under the 
metatarsal heads and callosities under the weight bearing 
areas.  It was determined that this condition existed prior 
to service and was not aggravated thereby.  

In April 1977, the RO denied the veteran's original claim of 
service connection for a foot disorder.  The veteran was 
notified of this action and apprised of his appellate right.  
He did not pursue a timely appeal.  

In March 2004, the Board determined that the veteran had 
submitted to new and material evidence to reopen his claim of 
service connection for a foot disorder.  The reopened claim 
was then remanded for additional evidentiary development, 
including for the RO to afford the veteran a VA examination 
to ascertain the nature and likely etiology of the claimed 
foot disorder.  

The Board notes that an October 2004 RO letter to the veteran 
indicates that he was scheduled for a VA examination that he 
did not attend.  As required under 38 C.F.R. § 3.655, the 
veteran failed to respond to a request to schedule a new 
examination.  Significantly, he is not shown to have 
requested another examination in connection with his reopened 
claim of service connection.  

Given the facts in this case and the failure of the veteran 
to cooperate, the Board finds that the reopened claim must be 
denied in accordance with the provisions of 38 C.F.R. 
§ 3.655.  



ORDER

The claim of service connection for a foot disorder is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


